             Case 4:20-cv-00254-LPR Document 8 Filed 07/02/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BRANDON HATTON                                                                      PLAINTIFF

v.                                 Case No. 4:20-cv-00254-LPR

JOHN STALEY, et al.                                                             DEFENDANTS

                                            ORDER

        The Court has received proposed findings and recommendations (“Recommendation”)

from United States Magistrate Judge Jerome T. Kearney. (Doc. 7).       Mr. Hatton did not file an

objection to this Recommendation. After careful review of the Recommendation and the record,

the Court concludes that the Recommendation should be, and hereby is, approved and adopted as

this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.      Plaintiff’s Complaint against Defendants is DISMISSED without prejudice, for

failure to state a claim upon which relief may be granted.

        2.      Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

        3.      The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

        Dated this 2nd day of July 2020.




                                                     _________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
